Title: To George Washington from John Augustine Spotswood, 31 December 1798
From: Spotswood, John Augustine
To: Washington, George



Dr Sir
Newpost the 31d Decmbr 1798

Company, & an Agitation of Mind, When last at Mount Vernon Prevented my takeing, that Respectful leave of you and Mrs Washington That I Wished—Permit me now sir, to Return to you, and Mrs Washington my Sincere thanks, with an Assurance, of holding in grateful Remembrance; your polite, kind, and friendly Attention towards me, From the time I first had the Honor of being Introduced to you—to The Day I last left Mount Vernon. Wishing you Sir, & Mrs Washington A Long Continuance of your present health—I Remain Most Respectfully Yo. Obd. Servt

John A. Spotswood

